EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 1/12/2022.

The application has been amended as follows: 

TO THE CLAIMS:

Amend claim 1 as follows:

(Currently Amended) An inclined thin film solar cell comprising:
a substrate including at least one first surface inclined at a first angle with respect to a bottom surface of the substrate and at least one second surface directly adjacent to the at least one first surface, wherein the at least one second surface is directly connected to a next inclined surface and inclined at a second angle with respect to the bottom surface of the substrate;
a first electrode only on the at least one first surface of the substrate;


a second electrode on the light absorbing layer; and
a bus bar on the second electrode,
wherein the bus bar is located only on an upper portion 
wherein the substrate is a glass substrate having light transmittance.


Amend claim 9 as follows:

9. (Currently Amended) A method for manufacturing an inclined thin film solar cell, the method comprising: 
preparing a substrate including at least one first surface inclined at a first angle with respect to a bottom surface of the substrate and at least one second surface directly adjacent to the at least one first surface, wherein the at least one second surface is directly connected to a next inclined surface and inclined at a second angle with respect to the bottom surface of the substrate; 
forming a first electrode only on the at least one first surface of the substrate; 
forming a light absorbing layer on the first electrode; 
forming a second electrode on the light absorbing layer; and 
forming a bus bar on the second electrode, 

wherein the substrate is a glass substrate having light transmittance. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed inclined thin film solar cell comprising: a substrate including at least one first surface inclined at a first angle with respect to a bottom surface of the substrate and at least one second surface directly adjacent to the at least one first surface, wherein the at least one second surface is directly connected to a next inclined surface and inclined at a second angle with respect to the bottom surface of the substrate; a first electrode only on the at least one first surface of the substrate; and a bus bar located only on an upper portion of the at least one second surface that has a surface inclined at the second angle with respect to the bottom surface of the substrate, and wherein the substrate is a glass substrate having light transmittance in combination with the other claim limitations.

Additionally, none of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed method for manufacturing an inclined thin film solar cell, the method comprising: preparing a substrate including at least one first surface inclined . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726